Citation Nr: 1045481	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression and schizophrenia.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine (claimed as 
nerve damage).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1998 
to April 2007.
This matter is before the Board of Veterans' Appeals (Board) from 
an October 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which denied 
service connection for tinnitus, a chronic mental disorder, and a 
neck disability.  In an April 2009 rating decision, the RO 
granted service connection for degenerative disc disease of the 
cervical spine with radiation into the right trapezius and 
evaluated the disability at 10 percent, effective April 17, 2007  
(the day following the Veteran's separation from active service).  
As the Veteran has not been granted the maximum benefit allowed 
and he has subsequently indicated he is seeking a rating in 
excess of 10 percent, the claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The cervical spine and psychiatric issues have been 
recharacterized to better reflect the medical findings.

The issue of entitlement to secondary service connection 
for a back disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The claim for service connection for an acquired psychiatric 
disability and the claim for an initial evaluation in excess of 
10 percent for degenerative disc disease of the cervical spine 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The Veteran has had tinnitus since discharge from active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159 (2010).


REASONS AND BASIS FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred  coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

Tinnitus

Given the favorable result on this issue, no prejudice could 
result to the Veteran from a decision at this time, regardless of 
whether VA has provided proper notice or assistance.


The Veteran contends that he developed tinnitus as a result of 
being exposed to loud machinery for nine hours a day onboard 
submarines while in service.  He indicates that he has 
experienced tinnitus since then.  The Veteran's DD-Form 214 shows 
his primary occupational specialty was submarine nuclear 
propulsion plant operator reactor control and maintenance 
supervisor.  Exposure to acoustic trauma in service is conceded.  

The Veteran's October 1998 entrance examination report contains a 
normal clinical evaluation of the ears; an audiogram showed 
normal hearing.  The February 2007 separation examination also 
contains a normal clinical evaluation of the ears and a normal 
audiogram.  In the accompanying medical history, however, the 
Veteran reported a "high pitched whining in my ears . . . 
(tinnitus)."

The Veteran did not seek evaluation or treatment for tinnitus 
during service.

A May 2007 VA audiological examination report shows that the 
Veteran complained of recurrent right-sided tinnitus of four 
years' duration.  The tinnitus occurred 3-4 times per day, a few 
days a week, and each episode lasted approximately 45 seconds.  
The Veteran reported exposure to generators and ship yard noises 
during service.  He denied occupational and recreational noise.  
Following audiometric testing, the audiologist opined that the 
Veteran's tinnitus "is less likely as not (less than 50/50 
probability) caused by or a result of military noise exposure."  
She based her opinion on the configuration of the audiogram, 
which showed hearing within normal limits bilaterally.  

The Board finds that the May 2007 VA examination report has no 
probative value. Given the Veteran's acoustic trauma during 
service and complaints of tinnitus virtually immediately upon 
separation, service connection is warranted.  The Veteran is 
competent to say he has ringing in his ears which, in fact, he 
described with some specificity.  His assertion is accepted as 
credible.  The stated rationale in the VA examination report does 
not, in any way, provide an alternative etiology for tinnitus.   





ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.

Acquired Psychiatric Disability

The Veteran seeks service connection for an inability to control 
his anger.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
CAVC essentially determined that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Accordingly, the Board has recharacterized the May 2007 claim as 
a claim for service connection for an acquired psychiatric 
disability.

The Veteran's February 2007 separation examination contains a 
normal psychiatric evaluation.  In the accompanying medical 
history, the Veteran indicated that he had a question or concern 
about his health.  He wrote "Why is it difficult to be around 
large crowds, in confined spaces, and why is it so difficult to 
control my anger?"  

The service treatment records (STRs) are negative for any 
psychiatric treatment.

A May 2007 VA mental disorders examination report shows that the 
Veteran reported having difficulty controlling his anger.  He was 
"relatively okay" while stationed in Guam from April 2005 to 
March 2007, but started having difficulty upon returning to the 
United States toward the end of his service.  He reported 
frustration with people's driving.  He also reported that once at 
the grocery store he "felt that people were trying to mess with 
him" but was able to reassure himself that this was not the 
case.  The Veteran stated that since he had not hurt anybody "he 
must be doing something right."  The Veteran reported two 
deployments related to Iraqi and Enduring Freedom.  He was in a 
submarine the entire time and was not involved in combat.  While 
in the Navy, he preferred to be on a surface ship because when he 
could see outside he was fine.  He reported that he did not have 
as much tolerance as used to.  The examiner wrote "it is 
possible that his feelings of not wanting to be close to people 
stems from when he was [in] the submarine."  

Upon examination, the Veteran was pleasant and cooperative.  He 
reported that his mood was generally laid back, but that he could 
get irritable in large crowds.  His affect was appropriate, and 
his speech was spontaneous.  His thought process was goal 
directed, and there was no association or flight of ideation 
noted.  The Veteran denied hallucinations and suicidal ideation.  
His insight and judgment were fair.  The examiner found no Axis I 
diagnosis.  She gave a GAF score of 75.  She opined that the 
Veteran did not suffer from a psychiatric disability.  She 
explained that his problems with anger control seemed to be more 
of an adjustment related issue that he had been able to control.  
The examiner wrote "I do not believe his anger problems have 
reached the threshold of giving a psychiatric diagnosis at this 
time."

A May 2008 VA outpatient record shows that the Veteran was 
treated for epigastric complaints.   With respect to the 
Veteran's psychiatric history, the clinician wrote "no diagnoses 
possibly some [a]nxiety."

An August 2008 mental health record notes that the Veteran 
reported random thoughts of anger toward strangers due to 
hypervigilance, but had no desire to act on those thoughts.  The 
therapist noted that the Veteran seemed to have good insight that 
those thoughts were not really provoked.  He reported several 
stressors, to include changing jobs and going to school full-
time.  He stated that he felt sluggish.  

An October 2008 VA intake assessment shows that the Veteran 
reportedly started feeling irritable just prior to being 
discharged from the Navy.  He became nervous around people, and 
then got angry about being nervous.  He was okay around friends.  
The Veteran reported thoughts that seemed to trigger other 
thoughts, which resulted in him obsessing about "what he might 
do."  Thoughts of hurting someone were becoming "bigger and 
bigger."  He stated that some days he felt great, and other days 
he felt down.  He reported sporadic suicidal thoughts that had 
been occurring more often, but denied any plan.  During service, 
the Veteran was on a submarine most of the time and "was okay 
with it" but now he could not be in an elevator full of people 
and did not like being in crowds.  He had been attending college, 
but quit "due to feeling afraid to be around people there and 
feeling down."  He sometimes had problems at work with 
customers, but had been able to walk away and calm himself down.  

Upon examination, the Veteran was cooperative.  His mood was 
depressed, and his affect was congruent.  He reportedly thought 
people were looking at him and was very suspicious.  His judgment 
and insight were fair.  The diagnosis was depression not 
otherwise specified, rule out psychotic disorder.  The examiner 
stated that the Veteran's symptoms had increased since discharge.  
He wrote:  "At first [the Veteran] was irritable, but he now 
struggles with feeling hopeless, sad, and afraid of being with 
people.  He has intrusive thoughts which have to do with fear of 
other's planning to hurt him."  The psychiatrist noted that the 
Veteran started experiencing these symptoms just before he was 
discharged.  He prescribed Citlaopram and Risperidone.

January 2009 VA treatment records show that the Veteran 
reportedly noticed a difference after being on the medications.  
He felt more motivated and less depressed and anxious.  However, 
he described paranoia in that he heard his friends talk about 
taking advantage of him while in their presence.  The Veteran was 
pleasant and cooperative.  His speech was a bit slow and somewhat 
monotone.  His mood was somewhat anxious.  The psychiatrist 
diagnosed major depressive disorder with psychotic features v. 
schizophrenia.   

In February 2009, the Veteran's depressive symptoms had 
"improved considerably" but his energy and concentration 
remained impaired.  He also reported 3-4 anxiety attacks in the 
past month.  He stated that his depression started in January 
2007 and predated his psychotic symptoms by at least 1.5 years.  
The psychiatrist noted that  the Veteran's psychotic symptoms had 
resolved, and that "it seems more likely that the psychotic 
symptoms stem from depression with psychotic features."  
However, he wrote "as both the depression and psychosis are new 
onset, continued monitoring for an independent psychotic disorder 
is recommended."

In April 2009, the psychiatrist diagnosed "psychotic symptoms, 
rule out schizophrenia, paranoid type vs. major depressive 
disorder with psychotic features."  He noted that the Veteran 
had persistent delusions and paranoid thoughts that appeared to 
be the source of his mood disturbance, irritability and anger, 
subjective anxiety, and most of his functional impairment. 

The Veteran is competent to state that he felt depressed and had 
trouble controlling his anger in service.  Although the Veteran 
has argued that his current psychiatric disability is related to 
service, this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence in this case is insufficient to establish a 
link between an acquired psychiatric disability and the Veteran's 
service.  The May 2007 examiner found no evidence of a 
psychiatric disability.  The first evidence of a psychiatric 
diagnosis is dated October 2008.  It is unclear whether the 
Veteran suffered psychiatric symptoms during service and, if so, 
whether they are related to the psychiatric symptoms he currently 
exhibits.  An examination is therefore required to obtain a 
medical opinion as to whether the current diagnoses are related 
to service.

Cervical Spine

The Veteran contends that he is entitled to a higher rating than 
the one assigned.

A May 2007 VA treatment record shows that the Veteran reported 
cervical pain that radiated into the arms.  He also complained of 
numbness in his fingers.  The clinician noted some paraspinal 
tenderness in the right cervical region.  

A June 2007 VA examination report shows that the Veteran 
complained of intermittent pain in the right cervical area that 
caused radiating pain and numbness across the right trapezius to 
the top of the right shoulder.  He rated the pain as 0-2/10.  He 
denied flare-ups.  There was associated intermittent numbness in 
the right thumb, index, and middle fingers.  The numbness 
occurred 1-3 times per day and lasted several minutes.  This was 
somewhat improved with forward flexion of the neck, but more 
improved with flexion of the neck to the left.  The Veteran was 
unemployed and had no current plans to work since he was enrolled 
in school.  He denied any incapacitating episodes of neck pain.

Upon physical examination of the cervical spine, the examiner 
noted that the Veteran reported radicular neck pain and not 
primary shoulder pain.  [The RO denied service connection for a 
right shoulder condition in October 2007].  He further noted that 
there was "no true radicular pain down the arm."  There was no 
stiffness, redness, heat, or swelling.  There was normal cervical 
lordosis.  There was normal, painless range of motion of the 
cervical spine to include 45 degrees flexion, 45 degrees 
extension, 45 degrees bilateral lateral flexion, and 80 degrees 
bilateral lateral rotation without complaints of pain.  Upon 
physical examination of the upper extremities, muscle and bulk 
tone was normal.  Deep tendon reflexes were 2+ at the bicep, 
tricep and brachia radialis.  Sensation was normal to light touch 
and pressure in the upper extremities  Motor strength was 5/5 in 
the bilateral upper extremities.  There was no heat, redness, or 
soft tissue swelling about either shoulder.  Upon physical 
examination of the hands, there was hypermobility of the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints in extension. The Veteran could forcefully 
extend his metacarpophalangeal joints to 60 degrees. hyperextend 
the proximal interphalangeal joints to 45 degrees.  Flexion was 
normal.  Fingertips touched the tips of the thumb.  The finger 
pads touched the thumb pad of both hands.  There were no gaps.  A 
full grip was made.  X-rays of the cervical spine showed 
degenerative disc disease at C5-C6 and C6-C7 with straightening 
of the normal cervical lordosis.  There was a zero degree 
additional loss of range of motion due to pain on repetitive use 
based on three repetitions.  There was no fatigability, weakness, 
lack of endurance, or incoordination of the Veteran's cervical 
spine.  The diagnosis was "C6-7 cervical radiculopathy with 
evidence of C5-6 and C6-7 degenerative joint disease."

A June 2007 MRI of the cervical spine taken 11 days after the VA 
examination contained the following findings:  (1) At the C3-C4 
level, no significant disc bulge or herniation is identified and 
mild neural foraminal stenosis may be present on the left side; 
(2) At the C5-C6 level, a mild diffuse disc bulge  fails to cause 
cord compression and neural foramina remain patent bilaterally; 
(3) At the C6-C7 level, a mild diffuse disc bulge fails to cause 
cord compression and moderate neural foraminal stenosis is seen 
on the right side.

VA physical therapy records dated March 2008 show that the 
Veteran had active range of motion consistent with three-quarters 
range of flexion and half-range of extension, and passive range 
of motion consistent with three-quarters range "with symptoms 
increased following movements towards the right side."  There 
was also radicular pain into the right upper extremity and 
numbness of the right fingers.  A manual muscle test showed 
bilateral upper extremity grossly "4+-5/5" throughout.  
Rhomboids were 4/5, lower trapezius was 4/5, and mid trapezius 
was 4/5.  

An April 2008 physical therapy record shows that passive range of 
motion was "WFL" with "continued radicular symptoms with right 
SB and rotation."  Radicular symptoms were no longer located 
distally in fingers, but in the bicipital and anteroloateral 
shoulder region only.  The therapist stated that the Veteran was 
demonstrating progress with centralization of radicular symptoms.

The June 2007 VA examination report shows normal, painless range 
of motion.  However, physical therapy records from 2008 contain 
objective findings of limitation of motion that are not specified 
in degrees.  Furthermore, the VA examiner did not have an 
opportunity to review the cervical spine MRI findings, which seem 
to indicate nerve root impingement.  The record also contains 
inconsistent findings with respect to the presence of any 
radicular symptoms associated with the service-connected cervical 
spine disability.  Although the VA examiner found that there was 
no true radicular pain, his diagnosis of cervical radiculopathy 
seems to contradict this finding.  In addition, a nerve 
conduction study has not been accomplished despite the Veteran's 
numerous complaints of numbness in his right hand and fingers.

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated VA treatment records from 
the VA medical centers in McClellan and 
Sacramento.

2.	Schedule a VA psychiatric examination.  
The claim folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should offer an opinion as to the etiology 
of each psychiatric disorder, to include 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
such disorder is related to active 
service.  If a psychosis is diagnosed, 
indicate whether it manifested within one 
year following the Veteran's April 2007 
discharge from active service.

A full and complete rationale for all 
opinions expressed is required.

3.	Schedule a VA spine examination to 
determine the present severity of the 
cervical spine disability.  The examiner 
should do the following:

(a) Conduct range of motion studies 
in the cervical spine including after 
repetitive movement accounting for 
any limitations due to pain, 
weakness, fatigability, or 
incoordination.

(b) State whether the Veteran has 
ankylosis in the cervical spine.

(c) Assess whether the Veteran has 
had any incapacitating episodes due 
to flare-ups in the cervical spine in 
the past 12 months, and if so, the 
duration of such episodes.

(d) Separately assess any 
neurological impairment as a result 
of the cervical spine disability, and 
state whether any impairment is 
analogous to mild, moderate, or 
severe incomplete paralysis.

(e) Separately assess any Muscle 
Group injury to the right shoulder or 
arm.

(f) Assess whether the cervical spine 
disability renders the Veteran 
unemployable.

A rationale for all opinions must be 
provided.  The claim file must be reviewed 
in conjunction with the examination.

4.	Thereafter, any additional necessary 
development deemed should be conducted.  
If any of the benefits sought on appeal 
remain denied, issue the Veteran a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




